DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18th, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1st, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statements submitted on March 11th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on May 13th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claim 1:
clustering attribute sub-combinations of the genetic and behavioral attributes for the subgroup of individuals, to form a particular attribute sub-combination of the genetic and behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the health condition that is higher than the first correlation value;

Claim 7:
clustering, by the computing device, attribute sub-combinations of the genetic and behavioral attributes for the subgroup of individuals, to form a particular attribute sub-combination of the genetic and behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the health condition that is higher than the first correlation value;

Claim 13:
clustering, by the computing device, attribute sub-combinations of the behavioral attributes for the subgroup of individuals, to form a particular attribute sub-combination of the behavioral attributes for the subgroup of individuals, wherein the particular attribute sub-combination has a second correlation value with the health condition that is higher than the first correlation value;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161